1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL P. KLAHN, Sr,                            )   Case No.: 1:16-cv-00342-DAD-JLT (PC)
                                                     )
12                   Plaintiff,                      )   ORDER TO THE PLAINTIFF AND DEFENSE
                                                     )   COUNSEL TO SHOW CAUSE WHY SANCTIONS
13            v.                                     )   SHOULD NOT BE IMPOSED FOR THEIR
14   SEITZ,
                                                     )   FAILURE TO COMPLY WITH THE COURT’S
                                                     )   ORDER
15                   Defendant.                      )
                                                     )
16                                                   )

17            On January 7, 2019, after a settlement conference successfully yielded a compromise, the Court
18   ordered the parties to file dismissal documents by February 21, 2019. (Doc. 36.) No dispositional
19   documents have been filed. Thus, the Court ORDERS:
20            1.     No later than March 21, 2019, the plaintiff and defense counsel SHALL show cause in
21   writing why sanctions should not be imposed for their failure to comply with the Court’s orders.
22   Alternatively, they may file dismissal documents.
23
24   IT IS SO ORDERED.
25
        Dated:      February 26, 2019                         /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
